                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RMT/DMP:SK/MTK/AFM                                 271 Cadman Plaza East
F. #2016R02228                                     Brooklyn, New York 11201



                                                   April 11, 2020

By ECF

The Honorable Eric R. Komitee
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:    United States v. Aleksandr Zhukov
                       Criminal Docket No. 18-633 (EK)

Dear Judge Komitee:

              The government respectfully submits this letter in response to the defendant’s
“emergency application . . . [to be] released on bond or returned home to Europe,” filed on
April 9, 2020. ECF No. 96.

               The defendant is charged in a four-count superseding indictment with wire
fraud conspiracy, wire fraud, money laundering conspiracy and money laundering, for
perpetrating a multimillion-dollar scheme to defraud U.S. businesses in the online digital
advertising industry. See Superseding Indictment, ECF No. 81; Complaint, ECF No. 1.

                The defendant was arrested in Varna, Bulgaria, on November 6, 2018,
detained pending extradition, and extradited to the United States on January 18, 2019. At his
arraignment, the Honorable Roanne L. Mann entered a permanent order of detention pending
trial, finding that no condition or combination of conditions of release could reasonably
assure the appearance of the defendant in court. See ECF No. 24.1

                The defendant’s motion offers no new facts to alter the finding that he presents
a risk of flight, and no law to support the drastic measure of dismissing the indictment and
returning him to Europe. The defendant’s motion should therefore be denied.




       1
           Immigration and Customs Enforcement has also lodged a detainer.
I.     Background

                On December 20, 2016, researchers at a private cybersecurity firm based in
New York, New York, published a white paper titled “The Methbot Operation,” revealing
the operation of an online digital advertising fraud scheme. In the white paper, the
cybersecurity firm revealed the Internet Protocol (“IP”) addresses of computers used to carry
out the fraud (the “Malicious IPs”). The cybersecurity firm explained that, based on its
monitoring of network traffic related to advertisement impressions on behalf of various
advertising clients, it had observed computers associated with the Malicious IPs transmitting
false data to create the impression that a real human internet user was viewing an
advertisement on a real internet webpage, when in fact a computer that was not controlled by
any individual human (sometimes referred to as a “bot”) was loading the advertisement on a
fake webpage. The cybersecurity firm further explained that the Malicious IPs were
associated with false registration data in publicly available IP registration databases.

               The Federal Bureau of Investigation (the “FBI”) began investigating the
Malicious IPs and the scheme associated with them (the “Methbot scheme”). The
investigation revealed that the defendant controlled the Malicious IPs. Specifically, the
defendant leased the Malicious IPs from various IP address leasing companies and assigned
those IPs to thousands of datacenter computer servers that he also controlled, and that were
located in commercial datacenters in the United States and elsewhere. The defendant and his
co-conspirators created false registration data for the Malicious IPs, making it appear that the
Malicious IPs were associated with residential computers across the United States instead of
datacenter computer servers in commercial datacenters.

               The defendant and his co-conspirators then programmed the datacenter
computer servers to simulate the internet activity of real human internet users, directing the
servers to operate an automated browser, click on online advertisements a randomly
determined number of times, simulate a mouse moving around and scrolling down a
webpage, control and monitor video playback, falsely appear to be signed into popular social
media services like Facebook, and circumvent fraud detection software deployed by certain
U.S. cybersecurity firms. In this way, the defendant and his co-conspirators created
“fraudulent ad traffic”employing the datacenter computer servers to load fabricated
webpages, offer up advertising space on fabricated webpages for bidding, load
advertisements on the fabricated webpages through an automated computer program, and
reap the resulting revenue. The defendant and his co-conspirators monitored the activity of
the datacenter computer servers using an online control panel at a specific domain
(centbycent.com); an email account associated with the domain sent regular emails to the
defendant and his co-conspirators reporting on the performance of the thousands of
datacenter computer servers employed in the scheme and the millions of fraudulent
advertising impressions they created.

               The defendant funneled his fraudulent ad traffic to others in the online digital
advertising industry under the cover of his ad network Media Methane. The defendant
                                               2
represented that Media Methane delivered advertisements to real human internet users
accessing real internet webpages, when in fact it merely delivered advertisements to the
defendant’s datacenter computer servers. Hundreds of brands and ad agencies around the
world, including many in the United States, collectively paid more than $7 million in
advertising fees for fraudulent ad traffic, and the defendant made millions of dollars from the
scheme. The defendant moved the resulting proceeds through multiple corporate bank
accounts located around the world and re-invested some of the proceeds to perpetuate the
fraud.

                On November 6, 2018, the defendant was arrested by Bulgarian law
enforcement authorities in Varna, Bulgaria, pursuant to a U.S. provisional arrest warrant.
Following the defendant’s arrest, the defendant waived his Miranda rights and agreed to
speak with FBI agents. During his post-arrest interview, the defendant confessed that he
founded Media Methane, that he knew that he was in trouble following the release of the
December 2016 white paper revealing the Methbot scheme because “everything was in [his]
name,” including the servers, IP addresses, and contracts with other ad networks associated
with the scheme, and that the white paper had exaggerated the true amount of proceeds that
he obtained from the scheme. The defendant also admitted that he controlled and used
various email addresses associated with the scheme, employed and paid various co-
conspirators who participated in the scheme, purchased over 1,000 servers and over 50,000
IP addresses in connection with the scheme, registered hundreds of thousands of IP addresses
in the names of specific internet service providers as part of the scheme, and sold “bot”
traffic to other advertising networks in the online digital advertising industry.

II.    The Defendant Remains a Flight Risk

       A.     Legal Standard
               In the pre-trial context, the government bears the burden of showing that the
defendant should be detained, either by showing a preponderance of the evidence that the
defendant is a flight risk or clear and convincing evidence that the defendant is a danger to
the community. United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). In
determining whether a defendant poses a risk of flight or a danger to the community, courts
are required to consider four factors: (1) “the nature and circumstances of the offense
charged; (2) the “weight of the evidence against” the defendant; (3) the “history and
characteristics” of the defendant; and (4) “the nature and seriousness of the danger . . . posed
by the defendant’s release.” 18 U.S.C. § 3142(g).

       B.     Argument

                The defendant’s lack of any ties to the United States and his strong ties to
immediate family in Eastern Europe establish that the defendant would pose a clear risk of
flight if released. The overwhelming evidence of the defendant’s guilt and the likelihood
that he will serve a substantial sentence give him every reason to flee. Thus, as set forth

                                               3
below, each factor under section 3142(g) favors detention, and the defendant’s proposed
conditions of release are inadequate to ensure the defendant’s appearance.

              1.      The Nature and Circumstances of the Offense
                The defendant faces serious charges and the prospect of a significant prison
term. Three of the four counts in the superseding indictment carry a statutory maximum
sentence of 20 years’ imprisonment, and the fourth count carries a statutory maximum
sentence of 10 years’ imprisonment, amounting to a cumulative statutory maximum sentence
of 70 years’ imprisonment. See 18 U.S.C. §§ 1343, 1349, 1956(h), 1957. If convicted at
trial, the defendant faces an advisory Guidelines range of 210-262 months’ imprisonment.2
The prospect of incarceration provides the defendant with a motive to flee. See United States
v. Salkicevic, No. 15-CR-0060, 2015 WL 525556, at *3 (N.D. Ill. Feb. 10, 2015) (defendant
posed a risk of flight because possibility of significant prison term provides “every motive to
flee and far less to stay”).

              2.      The Weight of the Evidence
               The weight of the evidence against the defendant is overwhelming. It
includes, without limitation: (i) data from U.S. servers leased by the defendant showing that
he used those servers to create fraudulent ad traffic; (ii) business records, emails, and online
chats showing that the defendant was involved in the purchase, activation, and registration of
servers, IP addresses, and domains used in the scheme; (iii) invoices and bank records
showing that the defendant received and laundered proceeds of the scheme; (iv) and the
defendant’s own confession. The defendant cannot credibly claim that he was not involved
in the Methbot scheme or that the scheme was not an illegal fraud. Indeed, the defendant
admitted in online chats that the ad traffic he sold was “100% bots,” “we have no real users,”
and “we came up with an idea for how to fool” and “figured out how to cheat” various U.S.
companies in the online digital advertising industry. The defendant revealed his
consciousness of wrongdoing in another online chat when a co-conspirator said, “let’s switch
to Jabber before they lock me up :))” and the defendant responded “OK.”

              The defendant argues that there is no image of him committing the crimes
charged and that a similar ad fraud case in this district resulted in an acquittal. See ECF No.
96 at 1. The defendant is mistaken in both respects. Photographs from the defendant’s
online accounts show the defendant checking his online control panel, tabulating the



       2
         This estimate is predicated on a loss amount exceeding $7 million, the involvement
of ten or more victims, the sophistication of the scheme, its use of authentication features,
and the defendant’s role in leading the scheme and deleting evidence after the scheme was
publicly revealed. The government previously provided the defendant with this Guidelines
calculation in November 2019.

                                               4
fraudulent ad traffic and revenue resulting from his scheme, see Complaint, ECF No. 1,
¶¶ 40-41; and, the case the defendant cites resulted in a conviction, which was subsequently
upheld on appeal, United States v. Gasperini, No. 16-CR-441 (E.D.N.Y. Aug. 11, 2017),
aff’d No. 17-2479 (2d Cir. July 2, 2018).

              3.     The History and Characteristics of the Defendant
               The defendant has strong foreign ties that would facilitate flight. The
defendant was born in Russia and resided in Russia and Bulgaria until the date of his arrest.
He retains strong ties to both countries, including his wife in Russia and residences in both
locations. In addition, four of his indicted co-conspirators, and several unindicted co-
conspirators, remain at large in Russia. The defendant’s family and friends have access to
his homes and personal effects and could provide him with documents to assist with his
travel.

               The defendant also has access to funds overseas through family and friends as
well as his own bank accounts, which he has placed in multiple countries in Europe,
including Russia, Bulgaria, Latvia, Cyprus, and the Czech Republic. Indeed, given the
defendant’s use of overseas accounts, the government has been unable to seize, freeze or
even obtain a full accounting of the defendant’s likely substantial wealth.

              The defendant also has the sophistication to make travel arrangements for
himself. He knows and understands English, and is well-traveled. Based on travel records,
the defendant took multiple international trips in the years prior to his arrest, including
between Russia and Bulgaria as well as to France, Israel, Dubai, Thailand, and the
Seychelles.

               The defendant has no known ties to the United States and had never been to
the United States prior to his extradition. He has no family, friends, or work tying him here.
Indeed, prior to his arrest, the defendant made money through online fraud and cybercrime,
which he can commit from anywhere in the world, and which is all the more concerning
under the circumstances of the current pandemic, when the opportunities for, and incidences
of, cybercrime have increased.3

              The defendant’s motion does not seriously address these issues. Accordingly,
the defendant’s history and characteristics weigh heavily in favor of detention.




       3
         See, e.g., “COVID-19 Exploited by Malicious Cyber Actors,” Cybersecurity and
Infrastructure Security Agency, Department of Homeland Security, Alert AA20-099A, Apr.
8, 2020, available at https://www.us-cert.gov/ncas/alerts/aa20-099a.

                                               5
               4.     The Defendant’s Proposed Conditions of Release Are Inadequate
               Given the factors discussed above, no condition or combination of conditions
of release can reasonably assure the defendant’s appearance in court. In any event, the
defendant’s proposed conditions of release are wholly inadequate. He offers no bond, no
property, and no sureties with moral suasion. Moreover, he does not even identify where he
would live in New York City, a place in which he has never lived and has no residence and
no family.

                Although the defendant offers to be subject to electronic monitoring,
electronic monitoring is not a feasible alternative in this case as the defendant has no
residence or telephone line in New York City to facilitate such monitoring. Moreover, even
under normal circumstances, such monitoring is neither a failsafe system nor sufficient, on
its own, to assure this defendant’s appearance. See United States v. Orena, 986 F.2d 628,
632 (2d Cir. 1993) (“electronic surveillance systems can be circumvented by the wonders of
science and of sophisticated electronic technology” and “monitoring equipment can be
rendered inoperative”). In current circumstances, as this Court has noted, “the pandemic has
complicated, to say the least, the Pretrial Services Department’s efforts to monitor defendants
on release.” United States v. Jackson, No. 20-CR-046, ECF No. 16 at *5 (E.D.N.Y. Apr. 6,
2020). The Department has “reported difficulties in conducting pre-assessments and home
visits, particularly during the initial quarantine period following release, as well as
difficulties installing electronic monitoring systems. . . . [T]he result is that Pretrial Services
is essentially managing an ‘honor system’ throughout important aspects of the pretrial release
process.” Id. In light of the defendant’s ability and incentive to flee, the government
submits that electronic monitoring would provide no assurance at all.

                It is worth noting that the proposed circumstances of release offer no viable
plan for how the defendant would live in New York City under current conditions that limit
the ability to work and to obtain food, government assistance, medical treatment, medication,
and other essential items. The defendant’s proposal either would put him in precarious
circumstances or demonstrates that the defendant has no serious intention of remaining in
New York City and facing the charges against him.

              Accordingly, the Court should deny the defendant’s motion for bail, which
does nothing to address the defendant’s risk of flight.

III.   Release Is Not Warranted Under the “Compelling Reason” Clause
              The defendant argues that his temporary release is warranted under 18 U.S.C.
§ 3142(i), which provides that a “judicial officer may, by subsequent order, permit the
temporary release of [a] person, in the custody of a United States marshal or another
appropriate person, to the extent that the judicial officer determines such release to be
necessary for preparation of the person’s defense or for another compelling reason.” See
ECF No. 96 at 4. Certain extreme medical circumstances may present “compelling reasons”
that could warrant a highly circumscribed release. But as Judge Garaufis recently noted in
                                                6
rejecting a similar recent application, “[t]his provision has been used sparingly to permit a
defendant’s release where, for example, he is suffering from a terminal illness or serious
injuries.” United States v. Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2
(E.D.N.Y. Mar. 20, 2020) (citations omitted).

               The defendant’s general concern with the current COVID-19 pandemic does
not meet this standard. The BOP has developed national measures to mitigate the spread of
COVID-19 within prisons. See Federal Bureau of Prisons COVID-19 Action Plan, available
at https://www.bop.gov/resources/news/20200313_covid-19.jsp. These measures, which
have been implemented at the MDC, include the following:

        Suspension of all social and legal visits: Social visits and legal visits have been
         suspended for 30 days, although confidential attorney calls are being provided.
         Inmates will be provided additional inmate telephone minutes each month.

        Inmate movement: All inmate facility transfers have been suspended for 30 days,
         with exceptions permitted for forensic studies or medical or mental health
         treatment.

        Screening and testing of inmates: All newly arriving BOP inmates are screened
         for COVID-19 exposure risk factors and symptoms. Inmates with exposure risk
         factors are quarantined. Any inmate currently in BOP custody exhibiting
         symptoms consistent with COVID-19 will be assessed by the institution’s health
         services staff and placed in medical isolation. The remainder of the inmates in his
         or her unit will be quarantined to ensure that additional inmates do not develop
         symptoms. The inmate in medical isolation will be evaluated by medical staff at
         least twice per day, and the inmates on a medically quarantined unit will have
         their temperature checked twice per day. In addition, inmates will be tested for
         COVID-19 on a case-by-case basis in accordance with local health authority
         protocols.

        Modified Operations: The BOP is implementing modified operations nationally
         to maximize social distancing and limit group gatherings in BOP facilities, among
         other modifications specific to each facility.

               Moreover, based on a March 18, 2020 letter from the Metropolitan
Correctional Center (“MCC”) and MDC to the Honorable Colleen McMahon, Chief Judge
for the United States District Court in the Southern District of New York, and an April 3,
2020 letter from the MCC and MDC to the Honorable Roslynn R. Mauskopf, Chief Judge for
the United States District Court in the Eastern District of New York, the government is aware
of the following additional measures that the MDC has taken in light of COVID-19:

        Cleaning supplies are issued once a week. They are available on each housing
         unit, and staff have been instructed regarding whom to contact should additional
         supplies be necessary.
                                              7
        Staff are screening each staff member who enters the facility, including
         temperature scans.

        Inmate orderlies are cleaning the common areas of the institution, and every
         inmate has been reminded and instructed to continue to wipe down and sanitize
         their cells.

        Inmates have also been provided instruction via town halls regarding hygiene, and
         the same guidance is available on TRULINCS.

        Showers are available on a daily basis.

        Unit team staff are available on a daily basis for inmates to raise issues concerning
         food, shoes, and medical care.

               Effective on April 1, 2020, the BOP implemented additional procedures to
ensure the safety and wellbeing of inmates, including:

        For a 14-day period, inmates in every BOP institution will be secured in their
         assigned cells/quarters to decrease the spread of the virus.

        To the extent practicable, inmates will still have access to programs and services
         that are offered under normal operating procedures, such as mental health
         treatment and education.

        The BOP, in conjunction with the United States Marshals Service, is working to
         significantly decrease incoming movement to all BOP facilities.

               As these new measures demonstrate, the BOP is closely monitoring the status
of the COVID-19 virus and is taking emergency steps to ensure the safety of its staff,
inmates and the public. As a result, the virus’s spread at MDC appears to have remained
relatively limited. As of April 9, 2020, the MDC reported three confirmed cases among
inmates based on eleven tests.

                The defendant is 40 years old and is not listed by the BOP as being at high risk
if infected with COVID-19 under CDC guidelines. Because the defendant is not uniquely
situated with respect to the risk of infection of COVID-19, his circumstances do not
overcome the significant flight risk he would pose if released. Indeed, this is the conclusion
reached by a growing body of decisions in this district and the Southern District of New
York rejecting applications for bail and continuing the detention of defendants housed in the
MDC and MCC. See, e.g., United States v. Marte, No. 19-CR-795 (SHS), 2020 WL
1505565, at *1 (S.D.N.Y. Mar. 30, 2020) (denying bond for a “long time smoker” defendant
who was an “alleged leader of [an] oxycodone conspiracy,” noting that “the community in its
entirety” is facing the pandemic); United States v. Scorcia, No. 19-CR-442 (ILG), ECF No.
254 (E.D.N.Y. Mar. 27, 2020) (ruling that court had already determined defendant was a

                                               8
danger to the community and declining to release defendant based on COVID-19 pandemic
for 54-year-old who cited poor health and claimed restrictions at MDC interfered with ability
to prepare a defense); United States v. Bradley, No. 19-CR-632 (GBD), ECF No. 25
(S.D.N.Y. Mar. 25, 2020) (denying bail application for inmate detained in MCC on
controlled substances and firearm charges who had recently experienced a stroke and had
high blood pressure); United States v. Rivera, No. 20-CR-6 (JSR) (S.D.N.Y. Mar. 25, 2020)
(denying bail application for inmate detained in MCC on controlled substance charge who
had a childhood history of asthma); United States v. Acosta, No. 19-CR-848 (NRB), ECF
No. 14 (S.D.N.Y. Mar. 25, 2020) (denying bail application for inmate detained in MCC that
“reli[ed] mainly on a form letter proffering general reasons to release inmates because of the
spread of the COVID-19 virus”); United States v. Lipsky, No. 19-CR-203 (NGG) (E.D.N.Y.
Mar. 24, 2020) (declining to release defendant, previously detained as a danger to the
community, based on general risks of COVID-19 pandemic); United States v. Amato, No.
19-CR-442 (ILG), ECF No. 237 (E.D.N.Y. Mar. 20, 2020) (ruling that court had already
determined defendant was a danger to the community and declining to release 61-year old
defendant with asthma based on COVID-19 pandemic); United States v. Hamilton, No. 19-
CR-54 (NGG), 2020 WL 1323036, at *1-2 (E.D.N.Y. Mar. 20, 2020) (declining to release
defendant charged with two counts of murder while engaged in narcotics trafficking who had
sought release due to the COVID-19 pandemic based on defendant’s “advanced age and
medical conditions,” finding that defendant had not “met his burden to rebut the presumption
of danger to the community that attaches based on” the charged acts of violence).

                The defendant’s reliance on United States v. Stephens, No. 15-CR-095
(S.D.N.Y. Mar. 19, 2020) (Nathan, J.), is unavailing. Stephens was a violation of supervised
release proceeding involving a defendant accused of possessing a firearm while on
supervised release. The court released the previously detained defendant after finding that
“the strength of the primary evidence relied upon by the Government to demonstrate the
danger the Defendant poses to the community has been undermined by new information not
available to either party at the time of [the prior detention] hearing.” Id. at 1-2. Specifically,
while the government had previously argued that the defendant had possessed a loaded
firearm in proximity to drugs, new facts showed that the arresting officer had “identified a
different individual as holding the bag that contained the firearm.” Id. at 2. The court
therefore found that this change in the strength of the evidence, combined with the
defendant’s lack of violent background and the danger the defendant’s detention posed to
other inmates in light of the potential spread of COVID-19, established that the defendant did
not pose a danger to the community and could be released into the custody of an appropriate
third-party custodian (namely, his mother). The circumstances in this case are not
comparable to those in Stephens. There has been no decrease in the strength of the
evidenceif anything, its strength has only increased since the defendant’s arraignment in
this case, as reflected by the additional discovery the government has produced and
additional witnesses the government has securedand the defendant does not propose any
“appropriate person” into whose custody he could be released.


                                                9
                The defendant’s reliance on United States v. Perez, No. 19-CR-297 (S.D.N.Y.
Mar. 18, 2020) (Engelmayer, J.), is similarly inapposite. The Court’s order in that case made
clear, at the outset, that its decision “is based on the unique confluence of serious health
issues and other risk factors facing this defendant, including but not limited to the
defendant’s serious progressive lung disease and other significant health issues”which are
not present hereand “which place him at a substantially heightened risk of dangerous
complications should he contract COVID-19 as compared to most other individuals.
Accordingly, this Order should not be construed as a determination by this Court that pretrial
detention is unsafe or otherwise inappropriate as a general matter or in any other specific
case.”

IV.    Release Is Not Warranted Under the Sixth Amendment

               The defendant also urges the Court to release him on bail because “the current
conditions interfere with [his] Sixth Amendment right to counsel, as he has not been able to
adequately consult with counsel or adequately review discovery since late February 2020,
when MDC barred in-person attorney visits.” ECF No. 96 at 2.

               MDC suspended legal visitation on March 13, 2020. Thereafter, on March 26,
2020, the Court held a telephonic status conference in this case during which defense counsel
was asked to confirm that he had sufficient access to the defendant to confer about defense
motions in limine in advance of April 2, 2020. Defense counsel confirmed that he did have
sufficient access and stated that he would inform the Court within a day if the circumstances
were otherwise. Defense counsel did not follow up with any such claims.

              Moreover, effective April 13, 2020, the BOP is implementing additional
procedures to ensure attorney access to inmates by telephone and videoconference,
including:

        MDC will accommodate at least six half-hour attorney calls or calls with Pretrial
         or Probation in the afternoon and evening per floor and will dedicate two
         telephones per floor for this purpose. MDC may schedule a call during the
         morning, if necessary to achieve the six calls per day, with prior notification to
         defense counsel of when the call will occur. When additional staff arrives, MDC
         will review its capacity and increase the number of legal calls per day if possible.

        After the expansion of videophone capability, each of the floors will be equipped
         with videophone equipment, which will be used for attorney calls as well.

        Telephones on the unit may continue to be used for legal calls.

        MDC will keep a log that tracks all attorney calls, including when the call was
         requested, when the call was approved, whether the call was attempted, whether
         the call connected, and the approximate length of each call.

                                             10
               In addition, the government notes that, in accordance with a directive from the
Second Circuit, Judge Brodie recently appointed former U.S. Attorney General Loretta E.
Lynch to mediate the ongoing litigation related to BOP’s provision of adequate legal
visitation and “ultimately facilitate the adoption of procedures for dealing with ongoing and
future emergencies, including the COVID-19 outbreak.” Federal Defenders of New York v.
BOP, No. 19-1778, slip op. at *28 (2d Cir. Mar. 20, 2020).

               In any event, the defendant cites no statutory or legal authority authorizing the
Court to release him on his own recognizance because of limitations on opportunities for
legal consultation.4 The Court should reject the defendant’s attempt to turn the tables and
use the mitigation efforts put in place by BOP to reduce the potential spread of COVID-19,
principally the limitations on in-person legal visits, to suggest that those same efforts create
circumstances justifying release. The defendant has not shown any significant, long-term
infringement on his ability to consult with his attorney, much less provided a reason to
believe the efficacy of his defense has been adversely impacted. He also has not
demonstrated that the limitations put in place by the BOP fail to serve and further a
“legitimate penological interest[].” Overton v. Bazzetta, 539 U.S. 126, 131-32 (2003)
(upholding restrictions on prison visitation rights). They do serve such an interest, which is
protecting the health of people like the defendant and the many employees who work at the
MDC.

V.     There Is No Basis to Dismiss the Indictment

                Finally, the defendant argues that the Court should dismiss the indictment and
return the defendant to Europe because he “would not be extradited to the United States if the
request were made today.” ECF No. 96 at 1. The defendant cites no legal authority in
support of his argument and the government submits that there is none. Indeed, the argument
is entirely speculative and, in any event, is foreclosed by longstanding precedent. The law is
clear that “a foreign government’s decision to extradite an individual in response to a request
from the United States is not subject to review by United States courts.” United States v.
Medina, 985 F. Supp. 397, 401 (S.D.N.Y. 1997); see Johnson v. Browne, 205 U.S. 309, 316
(1907); United States v. Campbell, 300 F.3d 202, 209 (2d Cir. 2002); United States v.




       4
         Falcon v. BOP, 52 F.3d 137 (7th Cir. 1995), notes simply that the district court’s
detention order “must direct the BOP to provide [the defendant] with ‘reasonable opportunity
for private consultation with counsel’” and the district court “has discretionary authority . . .
to order [the defendant] into the custody of a United States Marshal if he determines that
such action is necessary for preparation of his defense.” Id. at 139; see also United States v.
Rodriguez, No. 12-CR-83S, 2014 WL 4094561 (W.D.N.Y. Mar. 12, 2015) (declining to
“grant bail or intervene in the daily management of [the defendant’s] detention” on account
of legal consultation).

                                               11
Salinas Doria, No. 01-CR-21, 2008 WL 4684229, at *2-3 (S.D.N.Y. Oct. 21, 2008). Since
“our courts cannot second-guess another country’s grant of extradition to the United States,”
the defendant’s attempt to newly question the propriety of the extradition has no place here.
Campbell, 300 F.2d at 209.

VI.    Conclusion

               For the reasons set forth above, the government respectfully submits that the
Court should deny the defendant’s motion for bail. The Court’s permanent order of
detention should remain in effect because the defendant poses a risk of flight, and he has not
presented a “compelling reason” for his temporary release under 18 U.S.C. § 3142(i). The
government also respectfully submits that the Court should deny the defendant’s motion to
dismiss the indictment.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:       /s/
                                                   Saritha Komatireddy
                                                   Michael T. Keilty
                                                   Alexander F. Mindlin
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


cc:    All counsel of record (via ECF)
       Clerk of Court (EK) (via ECF)




                                              12
